Bloodworth, J.,
concurring specially.
I concur in the judgment of reversal in this case because I think that portion of the demurrer should have been sustained which attacked the indictment on the ground that it did not show where the woman resided at the time the license was issued. It is 'against the law of this State for a minister (or any official authorized to perform the ceremony) to join in matrimony any man or woman without a license as provided by law. Penal Code (1910), §677. It is provided in § 2936 of the Civil Code of 1910 that “ marriage licenses shall be granted by the ordinaries, or their deputies, where the female to be married resides, if resident in this State, *242directed to any judge, justice of the peace, or minister of the gospel, authorizing the marriage of the persons therein named.” (Italics mine.) If the license was regularly and legally issued in the county where the woman resided at the time of the issuance thereof, then the minister or official could, without violating the law, perform the ceremony in any county in this State in which the woman might be at the time of the marriage. But want of authority on the part of the minister or other official performing the ceremony does not affect the validity of the marriage. Civil Code (1910), § 2942.